Order unanimously reversed and the motion granted. Plaintiff has failed to establish special circumstances which would warrant a departure from the general rule denying examinations before trial in matrimonial actions. The mere fact that one of the causes of action alleged in the complaint is based on nonsupport is insufficient to establish special circumstances under subdivision 6 of rule XI of the New York County Supreme Court Trial Term Rules (Liebmann v. IAebmann, 3 A D 2d 660). Concur — Breitel, J. P., Botein, Rabin, Valente and McNally, JJ.